In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3466 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

MARCO PROANO, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 1:16‐cr‐00590‐1 — Gary Feinerman, Judge. 
                     ____________________ 

    ARGUED OCTOBER 23, 2018 — DECIDED JANUARY 7, 2019 
                ____________________ 

    Before KANNE, HAMILTON, and ST. EVE, Circuit Judges. 
    ST. EVE, Circuit Judge. On‐duty officer Marco Proano fired 
sixteen shots at a moving sedan filled with teenagers until the 
car idled against a light pole. He hit two passengers. The gov‐
ernment charged Proano with two counts of willful depriva‐
tion of constitutional rights, one for each injured passenger, 
and a jury convicted on both counts. 18 U.S.C. § 242. Proano 
appeals, claiming both pretrial and trial errors. We affirm.  
2                                                     No. 17‐3466 

                         I. Background 
A. The Shooting  
     Around 5:00 p.m. on December 22, 2013, two Chicago Po‐
lice  Department  (CPD)  officers,  Ken  Flaherty  and  Jonathan 
Morlock,  stopped  a  gray  Toyota  Avalon  on  Chicago’s 
southside. The Toyota had just sped out of an alley. The driver 
fled on foot, leaving one passenger in the front seat and four 
or five (as far as Flaherty could tell) in the backseat. Morlock 
pursued the driver; Flaherty stayed with the Toyota. Before 
fleeing, the driver did not, apparently, put the car in park, and 
it  rolled  toward  Flaherty  and  his  squad  car.  The  Toyota 
wedged itself between Flaherty’s squad car and another car 
parked on the street.  
    Jaquon Grant had been in the passenger seat. He too tried 
to escape as the car rolled forward, but his legs got stuck be‐
tween  Flaherty’s  squad  car  and  the  Toyota.  Grant  tried  to 
break  free,  and  Flaherty  assured  him  that  when  backup  ar‐
rived Flaherty would assist him. Flaherty shouted commands 
to  the  other  passengers—“stay  still,”  “quit  moving”—but 
they  did  not  obey.  One  passenger,  thirteen‐year‐old  Kevon 
Brown, attempted to flee, but stopped while hanging out of 
an open backseat window, with his head above the roof. Fla‐
herty dispatched for backup. 
    Moments later, Proano and his partner, Guy Habiak, ar‐
rived  in  their  squad  car.  Proano  exited  the  car,  with  his 
weapon in one hand, cocked, and aimed at the Toyota. Sec‐
onds later, Delquantis Bates, who had been in the back seat of 
the Toyota, reached over the center console and pressed his 
hand on the gas pedal. The car, still wedged, revved but did 
not move. Bates then put the car in reverse and pressed the 
No. 17‐3466                                                           3 

pedal again. The Toyota jolted free and began to reverse. No 
one was in its path.  
    As  the  car  retreated,  three  things  happened:  a  metal  BB 
gun fell to the ground from the Toyota, Grant freed himself, 
and  Proano  began  shooting  at  the  Toyota.  Flaherty  quickly 
apprehended Grant. Habiak picked up the gun and handed it 
to  Flaherty,  saying  “Gun.  Here’s  the  gun.  Here’s  the  gun.” 
And Proano continued to shoot at the Toyota as it stopped, 
pivoted, and rolled forward into a light pole. Ten of Proano’s 
sixteen  bullets  entered  the  Toyota.  One  bullet  hit  Bates’s 
shoulder, while others grazed his face. Two bullets hit another 
passenger, David Hemmans, in his leg and foot. No other of‐
ficer fired his weapon.  
    After  the  shooting,  Proano  completed  two  Tactical  Re‐
sponse  Reports,  forms  upon  which  the  CPD  relies  to  docu‐
ment use‐of‐force incidents. On both forms, Proano admitted 
to firing his weapon sixteen times. He indicated that he did so 
because an “assailant” presented an “imminent threat of bat‐
tery”  and  so  he  “use[d]  force  likely  to  cause  death  or  great 
bodily harm.” The assailant’s weapon, according to Proano’s 
reports, was an “automobile.” Proano did not identify the BB 
gun as a contributing factor in his decision to shoot in the re‐
ports. Still on the scene, however, Proano informed CPD de‐
tective Stanley Kalicki that he heard one of the other on‐site 
officers identify a gun. Proano also told Kalicki that he fired 
his weapon because he feared for Brown, who, according to 
Proano, “was being dragged” by the Toyota.  
   Months later, Proano discussed the shooting with the In‐
dependent  Police  Review Authority  (IPRA)—a  now‐defunct 
body,  which  at  the  time  investigated  allegations  of  police 
4                                                           No. 17‐3466 

misconduct.1 In March 2015, IPRA Investigator Dennis Prieto 
met with FBI agents to discuss the shooting. No one involved 
in that  meeting  believed that  they discussed  Proano’s state‐
ments to IPRA. The FBI agents received material from Prieto, 
including documents reflecting Proano’s statements to IPRA 
investigators. The FBI agents then passed those documents to 
the government’s “filter team” for review.  
B. The Prosecution 
    On September 15, 2016, a grand jury returned a two‐count 
indictment against Proano for willfully depriving Bates and 
Hemmans of their constitutional rights—namely, their Fourth 
Amendment right to be free from unreasonable force—in vi‐
olation of 18 U.S.C. § 242.  
    Proano  filed  a  motion  to  dismiss  the  indictment.  He  ar‐
gued that the FBI agents’ meeting with Investigator Prieto led 
to the disclosure of statements protected by Garrity v. New Jer‐
sey, 385 U.S. 493 (1967) (a decision we explain below), and that 
the  disclosure  tainted  the  prosecution  against  him.  The  dis‐
trict court held a hearing, in which Prieto and the FBI agents, 
Larissa Camacho and Eugene  Jackson, testified. The district 
court  then  denied  Proano’s  motion  on  two  independent 
grounds. First, it found no evidence of “seepage or taint” of 
Proano’s Garrity‐protected statements in the prosecution. Sec‐
ond,  the  district  court  found  “legitimate  independent 
sources”  for  any  information  the  government  could  have 
gleaned  from  Proano’s  Garrity‐protected  statements, 
                                                 
1 
 Because Proano’s statements to IPRA are immune under Garrity v. New 
Jersey, 385 U.S. 493 (1967), and because resolution of this appeal does not 
require delving into the specifics of Proano’s statements, we are intention‐
ally vague about their contents.  
No. 17‐3466                                                         5 

assuming the government had seen them. The case proceeded 
to trial. 
    Before trial, Proano moved in limine to exclude evidence 
relating to his training on CPD policies and procedures. He 
submitted that such evidence was irrelevant and that the gov‐
ernment’s  witnesses—Sergeant  Larry  Snelling  and  officer 
Vincent Jamison, neither of whom recalled training Proano—
lacked sufficient personal knowledge to testify regarding the 
training Proano received. The government filed a reciprocal 
motion  in  limine,  asking  the  court  to  exclude  evidence  of 
Proano’s training on when use of force was appropriate under 
state  law.  The  district  court  resolved  the  relevance  of  both 
pieces of evidence with the same stroke—both parties could 
use  their  respective  training‐related  evidence  either  to  help 
prove or disprove that Proano acted willfully. Proano, specif‐
ically, could argue that his actions comported with his state‐
law training, and so he thought them reasonable; the govern‐
ment, meanwhile, could argue that Proano’s actions violated 
his CPD training, which could be relevant to his state of mind. 
The district court reserved ruling on the foundational  ques‐
tion.  It  also  deferred  on  resolving  questions  about  the  rele‐
vance  of  certain  training‐related  evidence,  such  as  whether 
Proano was trained not to fire into a crowd or buildings.  
   Trial  began  on  August  21,  2017,  and  lasted  six  days. 
Among  other  government  witnesses,  Flaherty,  Bates,  and 
Brown  described  what  occurred  the  night  of  the  shooting; 
Kalicki explained Proano’s statements after the shooting; and 
CPD Sergeant Timothy Moore detailed Proano’s post‐shoot‐
ing reports. Snelling and Jamison also testified.  
    Snelling described the CPD’s use‐of‐force policies, which 
he taught at the academy. He could not testify with certainty 
6                                                       No. 17‐3466 

that  he  taught  Proano.  He  was,  however,  familiar  with  the 
training that recruits received when Proano was a recruit at 
the academy, because trainers used a “common curriculum” 
and  often  sat  in on each other’s  classes to  ensure consistent 
messaging.  Regarding  the  CPD’s  training,  Snelling  testified 
that use of deadly force is appropriate only when an assailant 
is likely to cause death or serious physical injury. Snelling tes‐
tified that recruits learn not to shoot into buildings, windows, 
or  openings  without  clear  visibility,  and  they  learn  not  to 
shoot  into  crowds.  Snelling  also  testified  that  recruits  learn 
not to fire at a moving vehicle unless doing so is necessary to 
protect the life of another.  
    Jamison testified about firearms training, which he over‐
saw at the academy. He too could not recall whether he per‐
sonally trained Proano, but Jamison stated that every firearms 
instructor at the academy works from the same preapproved 
lesson  plans.  Jamison  testified  that  recruits  learn  to  hold  a 
weapon with two hands absent necessary circumstances, and 
they learn never to point a gun merely as a show of force. CPD 
firearms instructors also taught recruits to stop and “assess” 
whether a threat is ongoing after firing a few shots, though he 
also  testified  that  recruits  learn  to  shoot  “to  eliminate  the 
threat.”  
    In addition to this testimony, the government introduced 
video  footage  of  the  shooting.  The  footage,  taken  from 
Proano’s dashcam, showed the shooting unobstructed and in 
its entirety. The jury saw real‐time and slow‐motion versions 
of the footage. 
   At the close of evidence, the parties discussed and debated 
jury instructions. Only one instruction‐related debate is rele‐
vant  here:  Proano  proposed  a  (lengthy)  instruction  on 
No. 17‐3466                                                         7 

“willfulness,” the necessary mens rea for § 242, but the district 
court  rejected  it  as  redundant  and  confusing.  The  district 
court, instead, instructed the jury on willfulness using an in‐
struction it crafted with the parties’ input.  
    After  closing  arguments  and  deliberation,  the  jury  con‐
victed Proano on both counts. The district court later denied 
Proano’s  posttrial  motion,  ruling  in  part  that  the  court  had 
properly  admitted  Snelling’s  and  Jamison’s  testimony  and 
that the government had laid an adequate foundation for their 
respective  testimony.  The  district  court  then  sentenced 
Proano to sixty months in prison. This appeal followed. 
                          II. Discussion 
    Proano challenges four issues on appeal: (1) the denial of 
his  Garrity  motion;  (2)  the  admission  of  training  and  policy 
evidence; (3) the accuracy of the jury instruction on willful‐
ness;  and  (4)  the  sufficiency  of  the  evidence.  We  take  each 
challenge in turn.  
A. The Garrity Motion  
    Proano first claims that the government violated his rights 
under Garrity. The Fifth Amendment assures defendants that 
they will not be compelled to testify against themselves. Gar‐
rity expounded upon that general right in a particular context, 
that of public‐official investigations. Garrity held that when a 
public official must choose between cooperating in an internal 
investigation or losing his job, the statements he makes dur‐
ing the investigation are compelled, and, as such, they cannot 
later be used against the official in a criminal trial. 385 U.S. at 
500.  In  deciding  whether  the  government  violated  Proano’s 
rights  under  Garrity,  we  review  the  district  court’s  legal 
8                                                         No. 17‐3466 

conclusions  de  novo  and  its  factual  findings  for  clear  error. 
United States v. Cozzi, 613 F.3d 725, 728 (7th Cir. 2010).  
   Proano’s  Garrity  challenge  does  not  get  far.  He  spoke  to 
IPRA  under  the  threat  of  job  loss,  and  his  statements  were 
thus compelled and Garrity‐protected. But after that his chal‐
lenge fails, in three different ways.  
     First, federal investigators and prosecutors cannot misuse 
Garrity‐protected statements if they are never exposed to the 
statements. See id. at 732. The government, in this case, set up 
a filter team to receive and review IPRA’s materials. The filter 
team then redacted any protected statements before handing 
the materials over to the prosecution team. No evidence sug‐
gests  that  this  process  was  flawed  or  that  Garrity‐protected 
statements slipped through. The district court also found that, 
despite  some  ambiguous  evidence,  the  FBI  agents  and  the 
IPRA investigator did not discuss Proano’s statements during 
the March 2015 meeting. As a result, the district court found 
that there was no “seepage or taint” of Proano’s Garrity‐pro‐
tected statements to the FBI agents or the prosecution team. 
Proano’s only challenge to this conclusion of fact is to rehash 
evidence thoroughly considered and weighed by the district 
court. That is not clear error.  
    Second,  even  if  the  prosecution  could  have  accessed 
Proano’s protected statements, there is no constitutional vio‐
lation  if  the  government  can  establish  “a  legitimate  source 
wholly independent of the compelled testimony” for the evi‐
dence. Kastigar v. United States, 406 U.S. 441, 460 (1972); see also 
United  States  v.  Velasco,  953  F.2d  1467,  1474  (7th  Cir.  1992). 
Here,  the  district  court  specifically  found  that  the  dashcam 
video, other witness accounts, and police reports all provided 
independent  bases  from  which  the  prosecution  could  have 
No. 17‐3466                                                        9 

learned of the facts Proano described in his Garrity‐protected 
statements.  Proano  makes  no  attempt  to  demonstrate  that 
these findings were clearly erroneous.  
    Third,  Proano  misunderstands  Garrity’s  protections.  He 
argues  a  syllogism:  Investigator  Prieto  knew  of  the  Garrity‐
protected  statements,  and  Prieto’s  meeting  with  the  FBI 
agents prompted the federal investigation; thus, the investi‐
gation  made  derivative  use  of  the  Garrity‐protected  state‐
ments.  This  reasoning  is  interrupted  by  the  district  court’s 
findings  that  Prieto  did  not  disclose  Garrity‐protected  state‐
ments  and  that,  even  if  he  did,  there  were  independent 
sources for the information. What survives of Proano’s argu‐
ment  is  only  the  theory  that  Prieto  tainted  the  prosecution 
with Garrity‐protected statements simply by knowing of the 
statements  and  meeting  with  FBI  agents.  That  does  not  fol‐
low, as a matter of logic or law. As we said in Cozzi, we “are 
not concerned with how” an investigator who knows of Gar‐
rity‐protected  statements  “may  have  influenced  the  federal 
investigation, but rather how [the defendant’s] statements in‐
fluenced the investigation.” Cozzi, 613 F.3d at 731 (emphasis 
in original). The district court did not clearly err in concluding 
that Proano’s statements did not reach the investigators and 
prosecutors. 
B. Admissibility of the Training and Policy Evidence 
    Proano next claims that the district court made three er‐
rors in admitting evidence of his training and the CPD’s poli‐
cies. He argues: (1) the evidence was irrelevant; (2) it was un‐
fairly prejudicial and confusing; and (3) Snelling and Jamison 
did not establish an adequate foundation to testify to the evi‐
dence. We review evidentiary rulings for an abuse of discre‐
tion. United States v. Parkhurst, 865 F.3d 509, 513 (7th Cir. 2017). 
10                                                         No. 17‐3466 

We will reverse a ruling only if no reasonable person would 
agree with the district court’s view. United States v. Ajayi, 808 
F.3d 1113, 1121 (7th Cir. 2015).2  
      1. Relevance Under Rule 401  
    Proano’s position on the relevance of the training and pol‐
icy evidence has evolved during this appeal. In his papers, he 
thought such evidence irrelevant to show intent as a matter of 
law. At oral argument, he submitted that the specific evidence 
used at trial was inadmissible. Both positions are mistaken.  
     To be admissible, evidence must be relevant. Fed. R. Evid. 
402. To be relevant, evidence must tend to make a fact of con‐
sequence at trial more or less probable. Fed. R. Evid. 401. This 
is a “low threshold.” Tennard v. Dretke, 542 U.S. 274, 285 (2004); 
see also United States v. Boros, 668 F.3d 901, 907 (7th Cir. 2012). 
The  Federal  Rules  of  Evidence  do  not  permit  only  decisive, 
controlling, or the “most” probative evidence. United States v. 
McKibbins, 656  F.3d  707,  711  (7th  Cir.  2011).  If  evidence  can 
help jurors answer the questions they must ask, the Rules per‐
mit its admissibility in the absence of a rule or law to the con‐
trary. Fed. R. Evid. 402; United States v. Causey, 748 F.3d 310, 
316 (7th Cir. 2014). 
    The government charged Proano with violating 18 U.S.C. 
§ 242.  Section  242  prohibits  the  willful  deprivation  of  rights 
under color of law, and individuals (Bates and Hemmans in‐
cluded) have the Fourth Amendment right to be free from un‐
reasonable uses of deadly force. Tennessee v. Garner, 471 U.S. 
1, 10–11 (1985). The two most pressing questions for the jury, 
                                                 
2 
 Because the district court did not abuse its discretion in admitting evi‐
dence of Proano’s training, for reasons that follow, we need not consider 
whether any error was harmless. Fed. R. Crim. P. 52(a).  
No. 17‐3466                                                           11 

then, were whether Proano used deadly force unreasonably 
and, if so, whether he did so willfully. The district court ruled 
that Proano’s intent—willful or not—was the fact that could 
be made more or less probable by evidence of Proano’s train‐
ing. That decision was not an abuse of discretion.  
    We have before recognized that evidence of departmental 
policies can be relevant to show intent in § 242 cases. United 
States v. Aldo Brown, 871 F.3d 532, 538 (7th Cir. 2017); United 
States v. David Brown, 250 F.3d 580, 586 (7th Cir. 2001). Other 
circuit  courts  have  as  well.  United  States  v.  Christopher  A. 
Brown, 654 F. App’x 896, 910 (10th Cir. 2016); United States v. 
Rodella,  804  F.3d  1317,  1338  (10th  Cir.  2015);  United  States  v. 
Dise,  763  F.2d  586,  588  (3d  Cir.  1985).  Those  decisions,  ex‐
pressly  or  impliedly,  acknowledge  that  an  officer’s  training 
can help inform his state of mind in certain circumstances. If, 
for example, an officer has been trained that officers should 
do certain things when confronted with tense situations, and 
he does those things, the fact that he acted in accordance with 
his training could make it less likely that he acted willfully. 
See Aldo Brown, 871 F.3d at 538. And vice versa: If, as here, an 
officer  has  been  trained  that  officers  should  not  do  several 
things  when  confronted  with  tense  situations,  yet  he  does 
those things anyway, the fact that he broke from his training 
could make it more likely that he acted willfully. The district 
court correctly accounted for both sides of the coin, admitting 
both  Proano’s  and  the  government’s  proposed  training‐re‐
lated evidence.  
   Proano  nevertheless  argues  that  the  government’s  evi‐
dence  of  his  training  was  inadmissible,  relying  mostly  on 
Thompson  v.  City  of  Chicago,  472  F.3d  444  (7th  Cir.  2006). 
Thompson  concerned  42  U.S.C.  § 1983,  and  it  held  that  the 
12                                                        No. 17‐3466 

CPD’s General Orders (essentially, formal policy statements) 
were  not  relevant  to  proving  whether  force  was  constitu‐
tional. Thompson, 472 F.3d at 454. This is because the Fourth 
Amendment, not departmental policy, sets the constitutional 
floor. Id. at 454; see also Whren v. United States, 517 U.S. 806, 
815–16 (1996); Scott v. Edinburg, 346 F.3d 752, 760–61 (7th Cir. 
2003). Since Thompson, however, we have clarified that there 
is  no  per  se  rule  against  the  admission  of  police  policies  or 
training. Aldo Brown, 871 F.3d at 537–38; see also Florek v. Vil‐
lage of Mundelein, 649 F.3d 594, 602–03 (7th Cir. 2011) (regard‐
ing expert testimony). We explained in Aldo Brown that such 
a  rule  would  be  especially  excessive  in  the  § 242  context, 
where an officer’s intent is at issue and the defendant has a 
constitutional  right  to  present  a  defense.  871  F.3d  at  538. 
Thompson did not address whether evidence of police policy 
or training can be relevant to intent; § 1983, unlike § 242, is a 
civil statute that lacks a specific‐intent requirement. See Kings‐
ley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Thompson there‐
fore offers no guide here.  
    Still,  Proano  presses,  even  if  some  evidence  of  training 
may be relevant, the government’s evidence in this case was 
not because it concerned CPD‐specific training. Proano seizes 
on  language  from  Aldo  Brown,  which  said  that  evidence  of 
“widely used standardized training or practice[s]” could be 
relevant to show an officer’s intent in § 242 cases. 871 F.3d at 
538.  Proano  characterizes  the  CPD’s  training  as  “localized” 
and not “widely used,” and therefore not relevant. That char‐
acterization  is  suspect;  the  CPD  is  the  second‐largest  police 
force in the country. David B. Goode, Law Enforcement Policies 
and the Reasonable Use of Force, 54 WILLAMETTE L. REV. 371, 372 
(2018). Regardless, neither Aldo Brown nor common sense lim‐
its the pool of admissible training‐related evidence of intent 
No. 17‐3466                                                               13 

to  national,  model,  or  interdepartmental  standards. Assum‐
ing those standards exist,3 only evidence of training that the 
officer actually received can be relevant to his state of mind. 
Accord United States v. Trudeau, 812 F.3d 578, 591–92 (7th Cir. 
2016), cert. denied, 137 S. Ct. 566 (2016); United States v. Kokenis, 
662 F.3d 919, 930 (7th Cir. 2011).  
    Proano’s remaining arguments go to the weight of the ev‐
idence,  not  its  relevance.  He  asserts  that  the  prohibition  on 
shooting into windows and crowds was not relevant because 
that training did not concern cars. But as the district court rea‐
sonably  concluded,  four  or  five  people  in  the  back  of  a  car 
could constitute a crowd. Proano also asserts that his firearms 
training was not relevant because that training occurred in a 
controlled  environment.  Yet  Jamison  testified  that  the  fire‐
arms training was not training for training’s sake, but rather 
it was intended to have real‐word application. Proano’s argu‐
ments were ones for the jury, not us. See United States v. Firi‐
shchak, 468 F.3d 1015, 1021 (7th Cir. 2006); Williams v. Jader Fuel 
Co., 944 F.2d 1388, 1403 (7th Cir. 1991). 
    The probative value of an officer’s training, like most any 
evidence, depends on case‐specific factors. Those factors are 
too many to list, but no doubt included are the training’s re‐
cency and nature, representativeness of reasonable practices, 
standardization, and applicability to the circumstances the of‐
ficer faced. Whatever its ultimate strength, evidence of an of‐
ficer’s training can be relevant in assessing his state of mind. 
The  district  court  carefully  assessed  the  evidence  and  the 
                                                 
3 
 Proano  emphasizes  that  only  national  standards  can  be  relevant.  The 
United States does not have a national police force, and Proano has not 
pointed us to what more widely used policies could have been relevant 
here. 
14                                                      No. 17‐3466 

state‐of‐mind inquiry in this case, and it did not abuse its dis‐
cretion in admitting the evidence of Proano’s training.  
      2. Prejudice and Confusion Under Rule 403 
    A  court  may  exclude  relevant  evidence  if  its  probative 
value is substantially outweighed by risks of unfair prejudice 
or confusion. Fed. R. Evid. 403. Proano argues the evidence of 
his training presented those risks, and that the district court 
abused  its  discretion  in  not  recognizing  as  much.  Rule  403 
speaks of what a district court “may” do, so we review a Rule 
403  decision  for  abuse  of  discretion.  More  than  that,  a  Rule 
403 decision “is entitled to special deference” because only “in 
an  extreme  case  are  appellate  judges  competent  to  second‐
guess the judgment of the person on the spot, the trial judge.” 
United States v. Jackson, 898 F.3d 760, 764 (7th Cir. 2018). 
    No risk of unfair prejudice or confusion substantially out‐
weighed the probative value of Proano’s training. Proano con‐
tends that the jury could have thought the training evidence 
mattered to whether his use of force was objectively reasona‐
ble, a question for which it is generally inadmissible. See Aldo 
Brown, 871 F.3d at 536–37; Thompson, 472 F.3d at 454. But that 
risk was minimal. At the close of evidence, the district court 
instructed the jury:  
         You have heard evidence about training the defend‐
         ant received relating to the use of deadly force. You 
         should not consider this training when you decide 
         whether the defendant’s use of force was reasonable 
         or unreasonable. But you may consider the training 
No. 17‐3466                                                               15 

           when you decide what the defendant intended at the 
           time he acted.4  

See Rodella, 804 F.3d at 1338 (approving a similar instruction); 
see also United States v. Schmitt, 770 F.3d 524, 535 (7th Cir. 2014) 
(proper jury instructions can cure potential prejudice); United 
States v. Albiola, 624 F.3d 431, 440 (7th Cir. 2010) (same); Fed. 
R.  Evid.  403  advisory  committee’s  notes  (1972)  (explaining 
that limiting instructions are a factor in weighing the danger 
of unfair prejudice).  
    Proano also contends that the training evidence was un‐
fairly  prejudicial  because  it  invited  the  jury  to  convict  for 
Proano’s failure to  follow  protocol. Proano  was free to, and 
did, argue to the jury that his training had little applicability 
to the situation he faced, and the jury received the appropriate 
instructions about what was required to convict and how to 
use the evidence of his training. Proano identifies no grounds 
to  assume  the  jury  believed  that  violating  CPD  policy 
amounted to violating § 242.  
      3. Foundation Under Rule 602 
    Proano alternatively contends that, even if the training ev‐
idence was admissible, it was not admissible through Snelling 
and Jamison because their testimony lacked the proper foun‐
dation.  Specifically,  Proano  argues,  they  both  lacked  “per‐
sonal  knowledge  of  the  training  Proano  received  in  2006,” 
when  he  was  in  the  academy.  Rule  602  allows  a  witness  to 
testify  “to  a  matter  only  if  …  the  witness  has  personal 
knowledge  of  the  matter.”  Fed.  R.  Evid.  602.  “Evidence  to 
                                                 
4 For good measure, district courts should provide this or a similar instruc‐

tion verbally before the parties offer a department’s policy or an officer’s 
training into evidence, as well as at the close of evidence. 
16                                                      No. 17‐3466 

prove personal knowledge may consist of the witness’s own 
testimony.” Id.  
    Snelling  and  Jamison  could  not  recall  whether  they  in‐
structed Proano at the academy, but that did not make their 
testimony inadmissible under Rule 602. Snelling taught use‐
of‐force procedures in (and before) 2006. By virtue of that po‐
sition, Snelling was aware of the use‐of‐force training that re‐
cruits generally received while Proano was enrolled. He testi‐
fied  that  he  was  aware  of  what  his  colleagues  taught  at  the 
time and the academy’s common curriculum because of his 
“cross‐training,”  a  practice  that  ensures  consistency  among 
instructors.  Jamison,  too,  taught  while  Proano  attended  the 
academy. He testified about the academy’s weapons training 
based on his familiarity with the academy’s preapproved les‐
son  plans  and  syllabi,  from  which  all  firearms  instructors 
teach.  Jamison  further  described  the  firearms  principles  to 
which he testified as “basic,” “typical,” and “standard” at the 
academy.  
    Snelling and Jamison thus had personal knowledge of the 
matters to which they testified, regarding the academy’s stock 
training  in  2006.  It  was  for  the  jury  to  determine  whether 
Proano in fact received that training. Even if it were otherwise 
and,  as  Proano  submits,  Snelling  and  Jamison  purported  to 
testify  regarding  the  training  Proano  actually  received,  the 
testimony  was  still  admissible.  Personal  knowledge  can  in‐
clude reasonable inferences drawn from a witness’s observa‐
tions  and  firsthand  experiences.  Widmar  v.  Sun  Chem.  Corp., 
772 F.3d 457, 460 (7th Cir. 2014); see also Visser v. Packer Eng’g 
Assocs., Inc., 924 F.2d 655, 659 (7th Cir. 1991); United States v. 
Giovannetti, 919 F.2d 1223, 1226 (7th Cir. 1990). Snelling and 
Jamison each offered enough evidence of the homogeneity in 
No. 17‐3466                                                                   17 

the academy’s teachings (facts with which they had firsthand 
experience) to establish their respective personal knowledge 
of what Proano learned there (a reasonable inference). In ei‐
ther event, the district court did not abuse its discretion in ad‐
mitting Snelling’s and Jamison’s testimony.  
C. Willfulness Instruction 
    Proano’s  next  challenge  is  to  the  district  court’s  jury  in‐
struction  on  willfulness,  the  mens  rea  requirement  of  § 242. 
We  review  de  novo  whether  an  instruction  fairly  states  the 
law, and we review the decision to give a particular instruc‐
tion for an abuse of discretion. United States v. Maldonado, 893 
F.3d 480, 486 (7th Cir. 2018).5 
    Section 242 is a specific‐intent crime. Aldo Brown, 871 F.3d 
at 538; David Brown 250 F.3d at 584–85. It prohibits the willful 
deprivation of constitutional rights. United States v. Lanier, 520 
U.S. 259, 264 (1997). The Supreme Court first addressed this 
crime (though at a time when it sat in a different part of the 
U.S. Code) in Screws v. United States, 325 U.S. 91 (1945) (plu‐
rality). Screws explained that a defendant need not “have been 
thinking  in  constitutional  terms”  to  have  willfully  deprived 
another of a constitutional right. Screws, 325 U.S. at 106. An 
officer  does,  though,  have  the  requisite  intent  under  § 242 
when he “is aware that what he does is precisely that which 
the statute forbids.” Id. at 104; see also id. at 103–105 (an officer 
violates § 242 when he acts with “a specific intent to deprive 
                                                 
5
  Proano submits that plain‐error review applies in assessing the district 
court’s willfulness instruction. See Fed. R. Crim. P. 52(a). That is a puzzling 
concession.  Our  review  of  the  record  suggests  that  he  contested  the  in‐
struction adequately to preserve the issue for appeal, and the government 
does not contend otherwise. We, therefore, will not apply plain‐error re‐
view.  
18                                                        No. 17‐3466 

a person” of constitutional rights or with “open defiance or in 
reckless  disregard  of  a  constitutional  requirement”);  see  also 
Aldo Brown, 871 F.3d at 538. In United States v. Bradley, 196 F.3d 
762, 770 (7th Cir. 1999), we added that “to act ‘willfully’ in the 
§ 242 sense, the defendant must intend to commit an act that 
results” in a constitutional deprivation.  
   The  district  court  in  this  case  instructed  the  jury  that 
Proano  acted  willfully  if  he  “intended  to  deprive”  Bates  or 
Hemmans of their right to be free from unreasonable force. It 
explained further: 
       The  defendant  acted  intentionally  if  he  used  force 
       knowing that the force he used was more than what 
       a reasonable officer would have used under the cir‐
       cumstances. The defendant did not act intentionally 
       if he did not know that the force he used was more 
       than what a reasonable officer would have used un‐
       der the circumstances. 
Proano  argues  that  these  instructions  reduced  the  needed 
mens rea and transformed § 242 into a general‐intent crime. 
We disagree.  
     The district court’s instruction was consistent with Bradley. 
The  court  instructed  the  jury  that  it  could  convict  only  if 
Proano  acted  intending  to  violate  constitutional  rights.  See 
Bradley, 196 F.3d at 769 (approving § 242 instruction that re‐
quired a finding of an act “with the intent” to deprive consti‐
tutional rights). The instruction then went a step beyond Brad‐
ley  by  defining  what  intent  meant  under  § 242.  It  explained 
that  Proano  had  the  requisite  intent  if  and  only  if  Proano 
knew his force was not reasonable and used it anyway.  
   There is no one definition of willfulness. Ratzlaf v. United 
States,  510  U.S.  135,  141  (1994);  see  also  United  States  v. 
No. 17‐3466                                                                        19 

Pulungan, 569 F.3d 326, 329 (7th Cir. 2009) (“‘Willfully’ is a no‐
toriously  plastic  word.”);  Pattern  Criminal  Jury  Instructions 
of the Seventh Circuit 4.11 (2012 ed.) (willfulness is a statute‐
specific term). Yet the district court’s definition tracked how 
most authorities understand the term. See, e.g., United States v. 
Dobek, 789 F.3d 698, 700 (7th Cir. 2015) (willfulness in criminal 
law  often  requires  knowledge  that  one  is  violating  the  law) 
(citations omitted). The Model Penal Code, as a prime exam‐
ple, states that willfulness is met “if a person acts knowingly 
with respect to the material elements of the offense.” Model 
Penal Code § 2.02(8); see also United States v. Ladish Malting Co., 
135 F.3d 484, 487 (7th Cir. 1998). More important than the gen‐
eral  understanding  of  willfulness,  though,  the  instruction—
requiring a finding that Proano acted “knowing” his actions 
were an unreasonable use of force—is consistent with Screws, 
which required that a defendant be “aware” he is doing what 
the statute forbids in the § 242 context. Screws, 325 U.S. at 104; 
see also Aldo Brown, 871 F.3d at 538.6 The instruction thus did 
not, as Proano insists, permit a conviction based only on the 


                                                 
6 
 Other circuit courts have described willfulness in the § 242 context some‐
what  differently.  See  United  States  v.  Cowden,  882  F.3d  464,  474  (4th  Cir. 
2018) (defining willfulness as “the particular purpose of violating a pro‐
tected right … or recklessly disregard[ing] the risk that he would do so”) 
(citations and alterations omitted); United States v. House, 684 F.3d 1173, 
1199–1200 (11th Cir. 2012) (defining willfulness similarly); United States v. 
McRae, 795 F.3d 471, 479 (5th Cir. 2015) (defining willfulness as conduct 
done  “voluntarily  and  intentionally  and  with  the  specific  intent  to  do 
something the law forbids”); United States v. Reese, 2 F.3d 870, 885 (9th Cir. 
1993) (“the requisite specific intent is the intent to use more force than is 
necessary under the circumstances”). Those definitions are not so dissim‐
ilar from the district court’s definition to cast doubt on our conclusion that 
the district court fairly stated the law.  
20                                                       No. 17‐3466 

unreasonable  use  of  force.  Proano’s  contrary  reading  takes 
“knowing” out of the instruction.  
    Proano also insists that the willfulness instruction is mis‐
leading when “juxtaposed” with the instruction on how the 
jury could use Proano’s training‐related evidence (i.e., for in‐
tent  but  not  objective‐reasonableness  purposes).  These  in‐
structions, he claims, “blur the distinct” objective and subjec‐
tive parts of § 242 and are at odds with one another. We again 
fail  to  see  how.  Both  instructions  were  clear,  concise,  and 
guided the jury in determining Proano’s subjective intent in 
shooting  at  the  Toyota.  To  that  end,  the  instructions  were 
complementary:  one  defined  intent;  the  other  told  the  jury 
what  evidence  it  could  use  in  assessing  intent.  The  district 
court’s instructions provide no grounds to reverse.  
D. Sufficiency of the Evidence 
     Proano’s final contention is that trial failed to produce suf‐
ficient  evidence  to  convict  him.  We  can  overturn  the  jury’s 
verdict only if in viewing the record in the government’s favor 
it is “devoid of evidence from which a reasonable jury could 
find guilt beyond a reasonable doubt.” United States v. Wrobel, 
841 F.3d 450, 454 (7th Cir. 2016). A defendant bears the burden 
of  convincing  the  court  that  “no  rational  trier  of  fact  could 
have found him guilty.” United States v. Warren, 593 F.3d 540, 
546 (7th Cir. 2010). We have often said that this is a heavy bur‐
den—indeed a “nearly insurmountable” one. E.g., Maldonado, 
893 F.3d at 484. 
    Proano has not met that burden. He first asserts that there 
was insufficient evidence to  prove that  his  actions were  not 
objectively reasonable. Reasonableness depends on the total‐
ity of the circumstances. Plumhoff v. Rickard, 134 S. Ct. 2012, 
No. 17‐3466                                                          21 

2020 (2014). This calls for a balanced inquiry into “the nature 
and  quality  of  the  intrusion  on  the  individual’s  Fourth 
Amendment interests against the countervailing government 
interests at stake.” Graham v. Connor, 490 U.S. 386, 396 (1989). 
We must view the events through the lens of the officer in the 
moment, not with 20/20 hindsight. Flournoy v. City of Chicago, 
829  F.3d  869,  874  (7th  Cir.  2016)  (citing  Graham,  490  U.S.  at 
396). The law, of course, allows for “the fact that police offic‐
ers are often forced to make split‐second judgments.” Graham, 
490 U.S. at 397. Deadly force is generally reasonable when a 
reasonable  officer  in  the  same  circumstances  would  believe 
that  the assailant’s  conduct  put  someone  in  the  “immediate 
vicinity  in  imminent  danger  of  death  or  serious  bodily  in‐
jury.” Horton v. Pobjecky, 883 F.3d 941, 949 (7th Cir. 2018) (ci‐
tation omitted). 
     Based on the totality of the circumstances, Proano argues, 
it was reasonable for him to believe that Brown and the other 
passengers were in mortal danger and to act accordingly. He 
emphasizes the chaos of the scene: Brown hanging out of the 
Toyota,  Grant  stuck  between  Flaherty’s  squad  car  and  the 
Toyota, the  occupants’ refusal  to show their hands, and  the 
car reversing. The dashcam video, however, provided ample 
grounds  for  the  jury  to  conclude  that  there  was  no  danger 
posed to anyone and, thus, no need for lethal force. The video 
showed Brown sitting up out of a window, not being dragged. 
The  car  reversed  at  a  mild  pace,  and  quickly  slowed,  redi‐
rected, and butted against a light pole. No bystander was near 
it.  Yet  Proano  shot  and  continued  to  shoot  even  after  the 
Toyota stopped its retreat.  
   Nor does the BB gun’s presence at the scene show that the 
jury erred in its conclusions. The officers’ first awareness of 
22                                                      No. 17‐3466 

the gun was when it fell to the ground, and there was no evi‐
dence  that  any  passenger  threatened  an  officer  with  a 
weapon. Cf. Garner, 471 U.S. at  11  (if a  suspect threatens  an 
officer with a weapon, deadly force may be reasonable). Kal‐
icki’s testimony, moreover, suggested that the BB gun fell out 
at  the  same  time  the  shooting  started.  That  fact,  combined 
with  Proano’s  immediate  show  of  force  and  Proano’s  post‐
shooting  reports,  which  did  not  identify  the  BB  gun,  could 
have  reasonably  led  the  jury  to  reject  the  idea  that  Proano 
fired in reaction to the weapon.  
    Proano relatedly posits that the government’s reliance on 
the dashcam video, particularly its slow‐motion version, is (1) 
inconsistent  with  the  totality  analysis  required  under  the 
Fourth Amendment and (2) distorts the in‐the‐moment expe‐
rience Proano felt. The jury heard, and clearly rejected, these 
arguments. The jury saw at trial and had in deliberations the 
real‐time  dashcam  video.  It  may  well  have  reviewed  that 
video and found that no interpretation of the circumstances 
supported the notion that someone was in danger. 
     Even if circumstances were sufficient to give rise to a lethal 
threat  reasonably  requiring  deadly  force,  a  jury  still  could 
have  decided  that  Proano’s  reaction  was  unreasonable. 
Proano argues that the number of rounds he fired—sixteen—
is irrelevant, because officers reasonably shoot until the threat 
is eliminated. That is correct in principle, see Plumhoff, 134 S. 
Ct. at 2022, but wrong in application. The jury could have con‐
cluded  (easily)  that  Proano  continued  to  apply  lethal  force 
even after the threat subsided. After the vehicle stopped re‐
versing and began inching toward the light pole, Proano con‐
tinued to fire several more shots into its side. See, e.g., Becker 
v.  Elfreich,  821  F.3d  920,  928  (7th  Cir.  2016)  (it  is  “well‐
No. 17‐3466                                                          23 

established  that  police  officers  cannot  continue  to  use  force 
once a suspect is subdued”). 
     Proano next asserts that there was insufficient evidence to 
prove that he willfully used unreasonable force. Again, how‐
ever, the dashcam video provided grounds for the jury to con‐
clude  otherwise.  The  brazenness  of  Proano’s  actions  alone 
could  have  supported  the  jury’s  conclusion:  despite  the  car 
not threatening anyone’s safety, Proano fired sixteen shots at 
it, including several after the car began idling. See Bradley, 196 
F.3d at 769 (sufficient evidence of willfulness when an officer 
fired  at  a  car  “to  stop  …  [its]  flight”  which,  in  the  circum‐
stances,  was  “clearly  unreasonable  and  excessive”).  Add  to 
that how Proano, viewing the record in the government’s fa‐
vor, disregarded training by: using his gun, cocked, as an im‐
mediate show of force; discharging it into a group of people; 
shooting at something into which he did not have visibility; 
and  never  reassessing  the  situation  until  his  magazine  was 
empty. The jury also could have disregarded Proano’s justifi‐
cations as inconsistent with the video evidence. Specifically, 
although  Proano  reported  concern  for  Brown,  who  he  said 
was being “dragged” by the Toyota, the jury could have con‐
cluded that assertion was flatly not believable in light of the 
video, which showed Brown propped up out of the window 
(and thus not “dragged”). In all, there was sufficient evidence 
to convict Proano on both counts. 
                          III. Conclusion 
  For  these  reasons,  we AFFIRM  the  district  court’s  judg‐
ment.